Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14 are pending.
3.	Applicant’s election without traverse of Group II, claims 1-3 and 8-14 and the species of antibodies to CCL27 and NOS2 in the reply filed on 06/03/2022 is acknowledged.
4.	Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2022.
5.	Applicant’s IDS document filed on 07/03/2019 has been considered.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over the Agilent SurePrint G3 Human Gene Expression 8x60K Microarray (G4851A) Application Note (Published on March 30, 2012) (PTO-892; Reference U) in view of U.S. Patent 4,591,570 (PTO-892; Reference A) as evidenced by Quaranta et al. (PTO-892; Reference V).
The Agilent SurePrint G3 Human Gene Expression 8x60K Microarray Application Note teaches the Agilent SurePrint G3 Human Gene Expression 8x60K Microarray for gene expression analysis of RNA samples (In particular, pages 2-3, whole document) SurePrint G3 Gene Expression microarrays provide updated content and higher throughput for whole-genome analysis with eight samples per slide, enabling the evaluation of a broad spectrum of coding and non-coding RNAs in a single experiment. (In particular, page 2, whole document).
Quaranta et al. is being used as an evidentiary reference to show that the SurePrint G3 Gene Expression microarray is used to for gene expression analysis of CCL27 and NOS2 concurrently.  (In particular, methods, results, whole document).
The claimed invention differs from the prior art in the recitation of a kit which quantitates the expression of genes using antibodies that specifically bind to proteins expressed from the genes of claims 8-10; monoclonal antibodies of claims 11 and 13; and polyclonal antibodies of claims 12 and 14.
U.S. Patent 4,591,570 teaches an immunoassay device comprising a support having a substantially planar surface and having an array of small, discrete, closely spaced antibody-coated areas on the planar surface, the antibodies in the discrete, antibody-coated surface areas being absorbed to the planar surface at a density and uniformity such that when cells bearing a surface antigen are brought into contact in sufficient concentration with a discrete, antibody-coated area containing antibodies which bind the antigen, the cells adhere tightly to the discrete, antibody-coated area and form a layer of bound cells which is substantially microscopically uniform over essentially all of the discrete antibody-coated area (claim 1; whole document); wherein the antibodies are monoclonal antibodies (claims 5-6, whole document); and wherein the antibodies are polyclonal antibodies (column 4, lines 1-2).
It would have been obvious to one of ordinary skill in the art at the time of invention to have used an antibody array to detect protein expressed from the CCL27 and NOS2 genes instead of using a gene expression array to detect CCL27 and NOS2 mRNA which would be translated into proteins.  It is noted that the “comprising” language of claim 1 opens up the claimed kit to comprise additional reagents.  Detecting protein is an alternate method which would provide direct information about the protein expressed rather than an indirect indicator of protein expression.
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
8.	No claim is allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
September 10, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644